Title: To George Washington from William Finnie, 30 April 1789
From: Finnie, William
To: Washington, George



Sir
Wall street No. 40 New York April 30th 1789

Urged by the all powerful impulse of necesaty I presume to appear before your Excellency as an humble Solicitor for employment in the service of the United States In the late War from its commencement until the conclusion thereof I had the honor to serve as Deputy Quarter Master General and to receive that testimonial of my conduct therein from the late General Green which I take the liberty herewith to inclose. In the last french War I had also the happiness to serve my Country under your and Colonel Byrds command, my Fathers services during that War With my Brothers who fell in General Braddocks defeat will also be remembered by your Excellency—These circumstances Sir I have been induced to mention because of the conclusion of the late War, I find my self constrained from delays and difficultys attending the final adjustment of my public accounts to part with those evidences of reward for my public service from which I had expected to derive some support for my family—In my present situation, Sir should my past services merit the attention of your Excellency I will faithfully devote my best ability and endeavours to the public service, by advice of my friends I have been induced to offer my self as a Messenger or Sergant at Arms, to the Honorable Senate whither it will be an object such as will support my family I know not, I have been here upwards of Six Weeks waiting for

the appointment to take place, my present residence is at Norfolk having been compelled thro necessaty to sell what little property I possessed in Williamsburg there will be some appointments to take place at Norfolk I must pray you to remember me as an humble solicitor among the number that may offer. I have the honor to be with all respect, Sir Your Excellencys Most Obedt humble Servt

William Finnie

